Citation Nr: 0433740	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected seronegative spondyloarthropathy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother, [redacted]




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

Procedural History

The veteran served on active duty from April 1968 to January 
1970.

In April 1978 the RO received the veteran's claim of 
entitlement for service connection of an arthritis condition 
of the lumbar spine.  In an August 1978 rating decision, 
service connection was granted for degenerative arthritis; a 
noncompensable disability rating was assigned.  In a May 1985 
rating decision, the RO redesignated the veteran's arthritis 
disability as seronegative spondyloarthropathy and assigned a 
20 percent disability rating under Diagnostic Code 5002.  

In April 1994, service connection was granted by the RO for 
depression, claimed as secondary to his service-connected 
seronegative spondyloarthropathy.  A noncompensable 
disability rating was assigned.  In an April 1999 rating 
decision, the veteran was assigned a 70 percent disability 
rating for service-connected depression.  

In January 2000, the RO received the veteran's claim for 
increased rating of depression.  In the July 2000 rating 
decision, the RO, based on additional medical evidence 
determined that the veteran's depression had improved and 
reduced the disability rating to 50 percent.  

In March 2001 the RO received the veteran's claim of 
entitlement to an increased rating for service-connected 
depression and seronegative spondyloarthropathy.  The 
September 2001 rating decision denied the veteran's claim.  
The veteran disagreed with the September 2001 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2003.

In April 2004, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of consideration of that evidence by the RO.  See 38 
C.F.R. § 20.1304 (2004).  

Clarification of the issues on appeal

The veteran has not challenged the reduction by the RO in 
July 2000 of the disability rating assigned for his service-
connected depression from 70 percent to 50 percent.  His 
presentation has been confined to the matter of his 
entitlement to an increased rating, above the currently 
assigned 50 percent, based on his March 2000 claim therefor.  
The issue was developed as an increased rating issue by the 
RO, and the veteran has not objected.  Accordingly, the issue 
will be adjudicated by the Board on that basis.

The May 1985 rating decision assigned a 20 percent disability 
rating to the veteran's seronegative spondyloarthropathy.  
However, a review of the record indicates that the April 7, 
1999 rating decision contains a typographical error which 
resulted in an unintended reduction in the assigned 
disability rating to 10 percent.  
The April 1999 decision in fact did not pertain to a claim 
concerning the disability rating of seronegative 
spondyloarthropathy and does not include discussion 
concerning the rating of that disability.  It appears that 
reference to a 10 percent rating for that disability stemmed 
from a clerical error.  

The Board notes that beginning with a July 2000 rating 
decision, subsequent rating decisions have "continued" the 
veteran's purported 10 percent disability rating.  However, a 
review of the record reveals no decision reducing the 
assigned disability rating for the arthritis condition from 
20 percent to 10 percent.  Given the absence of a decision 
reducing the disability rating, the veteran's current claim 
is for an increased disability rating for seronegative 
spondyloarthropathy, currently evaluated as 20 percent 
disabling.  The issue has been so phrased on the title page 
above.

The issue of increased rating for service-connected 
seronegative spondyloarthropathy is addressed in the REMAND 
portion of the decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  In 
connection with this remand, the agency of original 
jurisdiction should ensure that the veteran has not been 
deprived of any monetary benefits stemming from the 
inadvertent reduction of the assigned disability rating from 
20 percent to 10 percent.


FINDINGS OF FACT

1.  The veteran's depressive disorder causes occupational and 
social impairment and is characterized by a lack of 
motivation and feelings of worry and anxiety.  His speech is 
normal, hygiene appropriate and the medical evidence does not 
indicate any obsessional rituals.  

2.  The evidence does not show that the veteran's psychiatric 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of the currently 
assigned 50 percent disability rating have not been met.  
38 U.S.C. § 1155 (2002).  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2004),

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated as 50 
percent disabling.

The veteran seeks an increased rating for service-connected 
depression.  In the interest of clarity, the Board will 
initially review various laws generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2003 SSOC and the November 2002 SOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2001 and September 2001 which were specifically intended to 
address the requirements of the VCAA.  These letters 
explained in detail the evidence needed to substantiate a 
claim for increased rating of the veteran's depression.  
These letters notified the veteran that in order to receive 
an increased disability rating he must provide evidence which 
shows that "[his] service-connected condition has gotten 
worse" and advised the veteran to send evidence in order to 
substantiate his claim.  Moreover, the September 2001 letter 
enumerated the evidence already received.  Thus, the letters, 
in conjunction with the February 2003 SSCO and November 2002 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
and September VCAA letters, the veteran was informed that VA 
would "make reasonable efforts to get...private records or 
evidence necessary to support your claim".  The letter 
further advised that VA was responsible for obtaining "all 
records held by Federal agencies".  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2001 letter advised the veteran that the 
evidence currently of record was not sufficient to grant his 
claim and provided him with notice that the RO would attempt 
to retrieve for the veteran any evidence, such as private 
records that the veteran described and would notify the 
veteran in the event that their reasonable efforts to obtain 
information identified by the veteran failed.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2002 SOC included notice 
that the veteran should provide VA with any evidence to 
substantiate his claim further which was not yet of record.  
The Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board notes that the November 2002 SOC and the July 2001 
letters expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact the veteran's claim was next 
adjudicated by the RO in February 2003, after the expiration 
of the one year period following the November 2002 completion 
of the notification of the veteran of the evidence necessary 
to substantiate his claim.   

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records and service medical records.  Additionally, the RO 
considered numerous medical texts submitted by the veteran 
and associated those items with the veteran's claims folder.  
With respect to the articles submitted by the veteran, the 
Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a videoconference hearing in April 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's mental health disorder is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 [Major Depressive disorder].  
The medical evidence of record, notably the March 2000 VA 
examination and the August 2002 VA treatment record, list the 
veteran's mental health disorder as depression.  There is no 
other diagnostic code which is specific to depression, and 
the veteran has not suggested a more appropriate Diagnostic 
Code for his service-connected mental health disorder.  

Specific rating criteria

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2002).

The General Rating Formula for Mental Disorders provides the 
following levels of disability:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).

Schedular Rating

The Board has reviewed the evidence of record, as well as the 
pertinent rating criteria, and has determined that a rating 
higher than 50 percent is not warranted for the veteran's 
depression.

With reference to the criteria for the next higher 70 percent 
level the Board acknowledges that the veteran experiences 
occupational and social impairment with no evidence of an 
ability to form successful relationships apart from his 
relationship with his mother.  However, as explained below 
evidence is lacking which indicates that the overall 
symptomatology caused by the veteran's psychiatric disability   
approximates that which would allow for the assignment of a 
70 percent rating.

The medical evidence of record consists entirely of VA 
treatment records and the report of a March 2000 VA 
examination.  The March 2000 VA examination report noted that 
the veteran suffers no panic attacks, has no obsessional or 
ritualistic behavior and exhibited appropriate impulse 
control.  The veteran was noted to have appropriate speech 
and grooming.  The examiner further noted "no impairment 
whatsoever in thought process or communication."  At the 
time of the March 2000 VA examination, the veteran's 
depression was noted to be in partial remission without 
evidence of panic attacks, insomnia or hopelessness noted in 
a prior examination.  

After the March 2000 VA examination, the veteran submitted a 
statement in August 2000 indicating that he was experiencing 
difficulty with his memory and that he feared losing control 
over his impulses due to rage.  The veteran further went on 
to make a series of statements that tended to indicate 
impaired impulse control, including statements to the effect 
that the veteran was planning to bring a gun to the Milwaukee 
VAMC.  There is no evidence that he ever carried out this 
threat or that he constitutes a danger to himself or to 
others. 

Thus, while the veteran's August 2000 statement reflects 
certain of the symptoms referenced for the 70 percent 
disability level, his additional written statements, his 
demeanor during his hearing, records of 4 additional years of 
frequent contacts with VA medical staff, and specific mental 
health treatment records all do not show that the veteran's 
depressive disorder currently manifests with loss of impulse 
control.

There is also no evidence of  consistent use of illogical 
language.  Specifically, a mental status examination 
undertaken in February 2001 confirmed that the veteran's 
thought processes remain intact and that he had appropriate 
linguistic expression.  An August 2002 treatment note 
indicated that the veteran's mood was euthymic, hygiene was 
adequate and thought processes and linguistic expression 
remained intact.  

The Board acknowledges that the veteran experiences great 
difficulty establishing social relationships.  This 
difficulty, however, does not rise to the level of an 
inability to establish and maintain effective relationships 
as required for a 70 percent disability rating.  Crucially, 
as the treatment records and the veteran's own testimony make 
clear, although the veteran's employment is on a part time, 
he continues to teach college-level Geography courses.  In 
addition, the veteran testified during his April 2004 hearing 
that he continues to participate in church services and 
activities and has maintained the ability to develop 
appropriate rapport with the students in the classes he 
teaches.  Thus, although the veteran's psychiatric disability 
has no doubt negatively impacted his ability to obtain and 
retain full time employment, he can obviously adapt to a 
worklike setting. Moreover, any impaired impulse control or 
mood disturbances do not appear to involve his relationships 
with his students.  

A review of the evidence clearly indicates that 
symptomatology associated with the veteran's depression most 
closely approximates that associated with the currently 
assigned 50 percent evaluation.  There is no doubt that the 
veteran experiences difficulty in establishing effective work 
and social relationships.  His limited but steady employment 
indicates a reduction of productivity due to symptoms and an 
occupational impact that is more severe than an occasional 
reduction in workplace efficiency.  Further, the evidence 
referred to above indicates incidents of impaired judgment; 
disturbances of motivation and mood.      However, in light 
of the veteran's intact cognitive abilities, his impulse 
control, the absence of evidence of obsessional rituals, his 
continued but limited employment and continued but limited 
socialization, the criteria for a 70 percent disability 
rating have not been met or approximated.

Similarly, the record indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating, and the 
veteran himself does not appear to so contend.  And as 
indicated above the record does not support a finding of 
gross impairment to thought processes and communication.    
 

Extraschedular rating

In the Statement of the Case (SOC) dated November 2002 and in 
the Supplemental Statement of the Case (SSOC) dated February 
2003, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's service-connected depression. 
Since these matters have been adjudicated by the RO, the 
Board will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The veteran has contended that his current employment is 
limited to part-time instruction at several local colleges.  
The Board acknowledges that the veteran has been required by 
his service-connected disability to reduce his total hours of 
work and to obtain work in a field with more flexible hours 
to accommodate his symptoms.  However, it must also be 
recognized that the veteran has maintained steady employment 
as a college instructor for a period of years.  Thus, the 
limitation of the veteran's occupational horizon has been 
contemplated and rated within the normal schedular criteria.    

The Board notes in this connection that a certain degree of 
occupational impairment is contemplated in the ratings 
currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. The 50 percent rating which has 
been assigned clearly takes the veteran's occupational 
limitations into consideration.  

Further, there is no evidence of any additional 
hospitalization for the veteran's depression since his 
initial March 1993 hospitalization.  It therefore cannot be 
said that the disability requires frequent hospitalizations.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture 
for service-connected depression, and the veteran has pointed 
to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected depression 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected depression.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected depression currently evaluated as 50 percent 
disabling is denied.




REMAND

2.  Entitlement to an increased disability rating for 
service-connected seronegative spondyloarthropathy, currently 
evaluated as 20 percent disabling.

Reasons for remand

The veteran also seeks an increased rating for service-
connected seronegative spondyloarthropathy, currently 
evaluated as 20 percent disabling under Diagnostic Code 5099-
5002 [rating by analogy to rheumatoid arthritis].  See 
38 C.F.R. § 4.20 (2004).  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.

The veteran was granted service-connection for degenerative 
arthritis of the lumbar spine in an August 1978 rating 
decision.  As indicated above, the veteran's disability was 
re-designated as seronegative spondyloarthropathy in a May 
1985 rating decision.  

At the veteran's April 2004 videoconference the veteran 
testified that he wore braces on his wrists and hands due to 
arthritis.  Additionally, the veteran has submitted medical 
evidence which includes the diagnosis of spinal stenosis and 
degenerative disc disease of the lumbar spine.  It is unclear 
whether or not the spinal stenosis and degenerative disc 
disease are related to the service-connected  seronegative 
spondyloarthropathy.  It is also unclear whether or not 
seronegative spondyloarthropathy is the correct current 
diagnosis for the veteran's service connected disability.  
Finally, the Board notes that the veteran has submitted 
statements and medical texts indicating his belief that the 
degenerative changes in his spine have resulted in nerve 
involvement causing incontinence.  

For these reasons, the Board has determined that the current 
nature and severity of the veteran's service-connected 
disability is unclear, as well as whether additional, non 
service connected disability exists.  The medical evidence 
currently of record is insufficient for the Board to proceed 
to the merits of the claim.  Accordingly, a VA examination is 
required to clarify the appropriate diagnoses and effects of 
the veteran's service-connected disability.  

As was described by the Board in the Introduction, it appears 
that the disability rating assigned was inadvertently reduced 
by the RO from 20 percent to 10 percent due to clerical 
error.  The agency of original jurisdiction should  look into 
this matter and make any appropriate adjustments to the 
veteran's compensation.  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  VBA should schedule the veteran for a 
physical examination in order to 
determine the current nature, severity 
and appropriate diagnosis of the service-
connected disability, currently 
denominated as seronegative 
spondyloarthropathy.  The veteran's VA 
claims folder should be forwarded to the 
examiner for review in connection with 
the examination, and the examiner should 
acknowledge such receipt and review.  

The examiner should make a specific 
determination as to the nature and 
severity of the veteran's current lumbar 
spine disability and whether or not that 
disability is caused by or is a 
progression of the veteran's service-
connected seronegative 
spondyloarthropathy.  If this is a 
misdiagnosis, or if other disorders 
exist, this should be explained.  The 
examiner should make a specific 
determination as to whether or not any 
pathology found in the veteran's other 
joints, or the veteran's claimed 
incontinence, is caused by the service-
connected disability, however diagnosed.
  
If specialist consultations are deemed to 
be necessary by the examiner, such should 
be scheduled.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

2.  VBA should then review the evidence 
of record and readjudicate the veteran's 
claim for an increased rating for his 
service-connected seronegative 
spondyloarthropathy, currently evaluated 
as 20 percent disabling.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC).  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



